Name: Commission Regulation (EC) No 311/1999 of 11 February 1999 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 12. 2. 1999L 38/14 COMMISSION REGULATION (EC) No 311/1999 of 11 February 1999 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6(7) thereof, Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 2812/98 (4), in particular lays down detailed rules governing invitations to tender, whereas, in view of the public holidays in May 1999, the closing date for the submission of tenders should be amended for practical reasons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the first sentence of Article 10 of Regu- lation (EEC) No 2456/93, the deadline for the submission of tenders in May 1999 shall be 12 noon (Brussels time) on the third Tuesday of that month. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 225, 4. 9. 1993, p. 4. (4) OJ L 349, 24. 12. 1998, p. 47.